 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KASEY F. HOFFMANN,                              No. 2:15-cv-1525 AC P
12                     Plaintiff,
13          v.                                       ORDER
14   KEVIN JONES, et al.,
15                     Defendants.
16

17          By order filed June 12, 2019, plaintiff’s motion to compel was granted in part and

18   defendants were ordered to provide responses to Requests for Production Nos. 3, 11, and 12 as set

19   forth in the order. ECF No. 37. However, the order did not specify a deadline for defendants’

20   compliance.

21          Accordingly, IT IS HEREBY ORDERED that defendants shall serve the discovery

22   responses outlined in the June 12, 2019 order by July 12, 2019.

23   DATED: June 13, 2019

24

25

26

27

28
